Order, Surrogate’s Court, Queens County (Louis D. Laurino, S.), entered on or about December 23, 1986, which, inter alia, determined that the fair and reasonable value of the services rendered by the attorneys for the executor was $4,500 and directed the return to the estate of all moneys taken as attorneys’ fees in excess of that amount, unanimously modified, on the law and on the facts, to award a counsel fee of $5,888 and, except as thus modified, affirmed, without costs or disbursements.
The attorneys representing this estate are the executor and his brother, who practice in a partnership. After a hearing, the Surrogate awarded a counsel fee of $4,500, rather than the $18,110.60 requested, to which the distributees had consented. While we agree with the Surrogate’s finding that much of the time billed as legal work was expended in an executorial capacity and, thus, with the determination to disallow the charges therefor, the time sheets for purely legal work aggregate $5,888 (36.8 hours at $160). The court failed to provide a rationale or calculation as to how it arrived at the figure of $4,500. In the absence of such an explanation, we modify to increase the award accordingly. Concur — Kupferman, J. P., Sullivan, Ross, Carro and Smith, JJ.